Case: 20-1304    Document: 52     Page: 1   Filed: 01/07/2021




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                QUIKTRIP WEST, INC.,
                     Appellant

                             v.

                WEIGEL STORES, INC.,
                        Appellee
                 ______________________

                        2020-1304
                  ______________________

     Appeal from the United States Patent and Trademark
 Office, Trademark Trial and Appeal Board in No.
 91235273.
                  ______________________

                 Decided: January 7, 2021
                  ______________________

     WESLEY EDENTON WEEKS, Wiley Rein, LLP, Washing-
 ton, DC, for appellant. Also represented by RACHEL BLUE,
 JESSICA JOHN BOWMAN, McAfee & Taft, Tulsa, OK.

    ROBERT E. PITTS, Pitts & Lake, P.C., Knoxville, TN, for
 appellee. Also represented by PAUL A. FORSYTH, JACOB G.
 HORTON.
                  ______________________

   Before LOURIE, O’MALLEY, and REYNA, Circuit Judges.
Case: 20-1304     Document: 52     Page: 2      Filed: 01/07/2021




 2                  QUIKTRIP WEST, INC.   v. WEIGEL STORES, INC.



 LOURIE, Circuit Judge.
      QuikTrip West, Inc. (“QuikTrip”) appeals from a judg-
 ment of the U.S. Patent and Trademark Office Trademark
 Trial and Appeal Board (“the Board”) dismissing its oppo-
 sition to Weigel Stores, Inc.’s (“Weigel”) registration of the
 design mark W WEIGEL’S KITCHEN NOW OPEN. Quik-
 Trip West, Inc. v. Weigel Stores, Inc., No. 91235273
 (T.T.A.B. Oct. 24, 2019); J.A. 1–22. The Board dismissed
 QuikTrip’s opposition on the ground that there was no like-
 lihood that consumers would confuse Weigel’s
 W WEIGEL’S KITCHEN NOW OPEN mark with Quik-
 Trip’s registered design mark QT KITCHENS. For the rea-
 sons set forth below, we affirm.
                        BACKGROUND
     QuikTrip and Weigel both operate combination gaso-
 line and convenience stores. QuikTrip has sold food and
 beverages in its stores under the registered mark
 QT KITCHENS since 2011. J.A. 31; Appellant Br. at 1.
 The QT KITCHENS mark is pictured below.




 J.A. 30 (U.S. Registration 4,118,738).
      In 2014, Weigel began using the stylized mark
 W KITCHENS in connection with food and beverages sold
 in its stores. J.A. 214, 221. Subsequently, QuikTrip sent
 Weigel a cease-and-desist letter, requesting that Weigel
 stop using the W KITCHENS mark on the basis that it was
 confusingly similar to QuikTrip’s QT KITCHENS mark.
 Id. at 74. In response to QuikTrip’s concerns, Weigel mod-
 ified its mark by changing the plural “KITCHENS” to the
 singular “KITCHEN,” altering the font, and adding the
Case: 20-1304     Document: 52       Page: 3    Filed: 01/07/2021




 QUIKTRIP WEST, INC.   v. WEIGEL STORES, INC.                 3



 words “WEIGEL’S” and “NOW OPEN.” Id. at 106–108,
 120, 963–964, 1142. Weigel’s initial and modified marks
 are pictured below. Despite Weigel’s modifications, Quik-
 Trip objected to Weigel’s continued use of the word
 “KITCHEN” in its mark. Id. at 1142.




 Appellant Br. at 12.
     In 2017, Weigel applied to register the final iteration of
 its mark, W WEIGEL’S KITCHEN NOW OPEN. J.A. 1153
 (Application 87/324,199). QuikTrip filed an opposition to
 Weigel’s mark under 15 U.S.C. § 1052(d), asserting that it
 would create a likelihood of confusion with its QT
 KITCHENS mark.
      The Board evaluated the likelihood of confusion be-
 tween the two marks by referencing the factors set forth in
 In re E. I. DuPont de Nemours & Co., 476 F.2d 1357, 1361
 (C.C.P.A. 1973) (“the DuPont factors”). It first found that
 the parties’ identical-in-part goods and related services,
 overlapping trade channels, overlapping classes of custom-
 ers, and similar conditions of purchase pointed to a likeli-
 hood of confusion finding. J.A. 5–9, 20–21. However, the
 Board found that the dissimilarity of the marks weighed
 against a likelihood of confusion. Id. at 18. In conducting
 its similarity analysis, the Board acknowledged that both
Case: 20-1304     Document: 52     Page: 4      Filed: 01/07/2021




 4                  QUIKTRIP WEST, INC.   v. WEIGEL STORES, INC.



 marks include the word “KITCHEN(S) 1” but determined
 that customers would not focus on that word for source in-
 dication because it is “at least highly suggestive, if not de-
 scriptive.” Id. at 13–15. The Board further found that
 Weigel did not act in bad faith in adopting the mark
 W WEIGEL’S KITCHEN NOW OPEN. Id. at 18–20.
 Lastly, the Board found the following DuPont factors to be
 neutral: the extent of actual confusion, the extent of poten-
 tial confusion, the length of time during and conditions un-
 der which there was concurrent use without evidence of
 actual confusion, and the variety of goods on which a mark
 is or is not used. Id. at 21–22.
     The Board concluded that although several factors
 weighed in favor of a likelihood of confusion, Weigel’s mark
 was “so dissimilar to [QuikTrip’s] pleaded mark” that there
 would not be a likelihood of confusion. Id. at 22. The Board
 subsequently dismissed QuikTrip’s opposition to Weigel’s
 registration of its mark. QuikTrip appealed to this court.
 We have jurisdiction pursuant to 28 U.S.C. § 1295(a)(4)(B).
                         DISCUSSION
      Under § 2(d) of the Lanham Act, a mark may be refused
 registration on the principal register if it is “likely, when
 used on or in connection with the goods of the applicant, to
 cause confusion” with another registered mark. 15 U.S.C.
 § 1052(d). Likelihood of confusion is a legal determination
 based on underlying findings of fact relating to the factors
 set forth in DuPont. DuPont, 476 F.2d at 1361. We review
 the Board’s factual findings on each relevant DuPont factor
 for substantial evidence, but we review the Board’s



     1   QuikTrip’s mark includes the plural word
 “KITCHENS”, whereas Weigel’s mark includes the singu-
 lar word “KITCHEN.” Like the Board, we refer to the over-
 lapping portions of the marks collectively as
 “KITCHEN(S).”
Case: 20-1304     Document: 52       Page: 5    Filed: 01/07/2021




 QUIKTRIP WEST, INC.   v. WEIGEL STORES, INC.                 5



 weighing of the DuPont factors de novo. Swagway, LLC v.
 Int’l Trade Comm’n, 934 F.3d 1332, 1338 (Fed. Cir. 2019).
 A finding is supported by substantial evidence if a reason-
 able mind might accept the evidence as adequate to sup-
 port the conclusion. On-Line Careline, Inc. v. Am. Online,
 Inc., 229 F.3d 1080, 1085 (Fed. Cir. 2000) (quoting In re
 Gartside, 203 F.3d 1305, 1312 (Fed. Cir. 2000)).
     On appeal, QuikTrip challenges the Board’s analysis
 regarding DuPont factor one, the similarity of the marks,
 and DuPont factor thirteen, Weigel’s alleged bad faith.
 QuikTrip further challenges the Board’s overall weighing
 of the Dupont factors. We address each argument in turn.
                  I. Similarity of the Marks
     We first turn to QuikTrip’s arguments regarding
 DuPont factor one. DuPont factor one concerns the “simi-
 larity or dissimilarity of the marks in their entireties as to
 appearance, sound, connotation and commercial impres-
 sion.” DuPont, 476 F.2d at 1361. QuikTrip asserts that the
 Board improperly dissected the marks when analyzing
 their similarity. Specifically, it contends that the Board ig-
 nored the substantial similarity created by the marks’
 shared word KITCHEN(S) and gave undue weight to other
 dissimilar portions of the marks. Weigel responds that the
 Board correctly compared the marks as a whole. According
 to Weigel, the Board did not disregard the shared word
 KITCHEN(S). Rather, it simply found that other, more
 distinct portions of the marks, including Weigel’s encircled
 W and QuikTrip’s QT in a square, eliminate any likelihood
 of confusion.
     We agree with Weigel that the Board correctly ana-
 lyzed the marks as a whole. It is not improper for the
 Board to determine that, “for rational reasons,” it should
 give “more or less weight . . . to a particular feature of the
 mark” provided that its ultimate conclusion regarding the
 likelihood of confusion “rests on [a] consideration of the
 marks in their entireties.” Packard Press, Inc. v. Hewlett-
Case: 20-1304     Document: 52      Page: 6      Filed: 01/07/2021




 6                   QUIKTRIP WEST, INC.   v. WEIGEL STORES, INC.



 Packard Co., 227 F.3d 1352, 1357 (Fed. Cir. 2000) (citing
 In re Nat’l Data Corp., 753 F.2d 1056, 1058 (Fed. Cir.
 1985)).
     Here, the Board properly found that, when evaluating
 the similarity of the marks, it should accord less weight to
 the shared term KITCHEN(S) because “kitchen” is a
 “highly suggestive, if not descriptive” word. J.A. 13. See
 In re Nat’l Data Corp., 753 F.2d at 1058–59 (“That a par-
 ticular feature is descriptive or generic with respect to the
 involved goods or services is one commonly accepted ra-
 tionale for giving less weight to a portion of a mark . . . .”).
 QuikTrip asserts that the word “kitchen” is not descriptive
 because “[t]he parties do not sell kitchens—they sell food
 and food-related services.” Appellant Br. at 29. But Quik-
 Trip’s argument fails to address the Board’s extensive rec-
 itation of evidence demonstrating that kitchen is a
 descriptive term, including dictionary entries defining a
 kitchen as a room where food is prepared, and numerous
 articles, third-party uses, and third-party registrations of
 marks incorporating the word “kitchen” for sale of food and
 food-related services. J.A. 9–14; see also Juice Generation,
 Inc. v. GS Enters. LLC, 794 F.3d 1334, 1338 (Fed. Cir.
 2015) (“[E]vidence of third-party use bears on the strength
 or weakness of an opposer’s mark.”) (citing Palm Bay
 Imps., Inc. v. Veuve Clicquot Ponsardin Maison Fondee En
 1772, 396 F.3d 1369, 1373 (Fed. Cir. 2005))). Moreover, the
 Board was also entitled to afford more weight to the domi-
 nant, distinct portions of the marks—Weigel’s encircled W
 next to the surname Weigel’s and QuikTrip’s QT in a
 square below a chef’s hat—given their prominent place-
 ment, unique design, and color. J.A. 15–16; see also In re
 Electrolyte Labs., Inc., 929 F.2d 645, 647 (Fed. Cir. 1990)
 (“More dominant features will, of course, weigh heavier in
 the overall impression of a mark.”).
     Although the Board weighed certain portions of the
 marks more heavily, it still compared the marks in their
 entireties. The Board specifically observed that the marks
Case: 20-1304     Document: 52       Page: 7    Filed: 01/07/2021




 QUIKTRIP WEST, INC.   v. WEIGEL STORES, INC.                 7



 contain different letters and geometric shapes, and that
 “[e]ven the common word KITCHEN(S) appears in a very
 different font in each mark.” J.A. 16–17. The Board also
 noted that, unlike Weigel’s mark, QuikTrip’s mark in-
 cludes a chef’s hat tilted to one side. Id. at. 16. Phoneti-
 cally, the Board found that “W WEIGEL’S KITCHEN NOW
 OPEN” does not sound similar to “QT KITCHENS” because
 the “letters do not rhyme or otherwise sound close to one
 another, and the component WEIGEL’S adds an entirely
 different sound.” Id. at 17. With respect to the marks’ com-
 mercial impressions and connotations, the Board deter-
 mined that Weigel’s mark connotes a kitchen belonging to
 a person named Weigel and QuikTrip’s mark, in contrast,
 connotes a string of kitchens with chefs, run by QT. Id. at
 17–18. Accordingly, the Board’s factual finding that the
 marks, in their entireties, differ in appearance, sound, con-
 notation, and commercial impression is supported by sub-
 stantial evidence.
                          II. Bad Faith
     We next turn to QuikTrip’s argument that Weigel acted
 in bad faith. A party’s bad faith in adopting a mark is rel-
 evant to the thirteenth DuPont factor, which includes “any
 other established fact probative of the effect of use.”
 DuPont, 476 F.2d at 1361; see also Estrada v. Telefonos De
 Mex., S.A.B. de C.V., 447 F. App’x 197, 204 (Fed. Cir. 2011)
 (nonprecedential) (“An applicant’s bad faith is potentially
 relevant in the likelihood-of-confusion analysis.”). “[A]n in-
 ference of ‘bad faith’ requires something more than mere
 knowledge of a prior similar mark.” Sweats Fashions, Inc.
 v. Pannill Knitting Co., 833 F.2d 1560, 1565 (Fed. Cir.
 1987). It requires an intent to confuse. Starbucks Corp. v.
 Wolfe’s Borough Coffee, Inc., 588 F.3d 97, 117 (2d Cir. 2009)
 (“[T]he ‘only relevant intent is intent to confuse. There is
 a considerable difference between an intent to copy and an
 intent to deceive.’” (quoting 4 J. Thomas McCarthy,
Case: 20-1304     Document: 52     Page: 8      Filed: 01/07/2021




 8                  QUIKTRIP WEST, INC.   v. WEIGEL STORES, INC.



 MCCARTHY ON TRADEMARKS         AND   UNFAIR COMPETITION §
 23.113)); see also J.A. 19.
     QuikTrip first argues that the Board failed to meaning-
 fully weigh evidence that Weigel intentionally copied ele-
 ments of QuikTrip’s mark in order to confuse customers.
 QuikTrip’s evidence includes, inter alia, Weigel’s alleged
 surreptitious photographing of QuikTrip’s stores and its
 examination of QuikTrip’s marketing materials. QuikTrip
 next faults the Board for not explicitly discussing its argu-
 ment that Weigel’s alleged appropriation of QuikTrip’s
 trade dress evidenced bad faith and would have contrib-
 uted to a likelihood of confusion because, according to
 QuikTrip, the parties’ marks are rendered even more con-
 fusingly similar when presented in comparable trade dress
 contexts. Weigel responds that its willingness to alter its
 mark several times in order to prevent customer confusion
 negates any inference of bad faith. It also asserts that the
 Board was not required to discuss every argument that
 QuikTrip put forward.
     We agree with Weigel. In order to accommodate Quik-
 Trip’s concerns regarding customer confusion, Weigel sub-
 stantially modified its mark not once, but twice. That
 evidence does not demonstrate that Weigel intended to
 copy QuikTrip’s mark in order to confuse customers. The
 Board properly found that Weigel’s willingness to take
 steps to alter its mark evidenced its lack of bad faith. J.A.
 19. We are also unpersuaded by QuikTrip’s assertion that
 the Board erred by not discussing QuikTrip’s trade dress
 argument. We have held “on multiple occasions that fail-
 ure to explicitly discuss every issue or every piece of evi-
 dence does not alone establish that the tribunal did not
 consider it.” Novartis AG v. Torrent Pharms. Ltd., 853 F.3d
 1316, 1328 (Fed. Cir. 2017). Although the Board did not
 expressly reference Weigel’s trade dress in its bad faith or
 similarity analysis, it was not obliged to discuss every piece
 of evidence that QuikTrip raised. Thus, with respect to
Case: 20-1304     Document: 52       Page: 9    Filed: 01/07/2021




 QUIKTRIP WEST, INC.   v. WEIGEL STORES, INC.                 9



 DuPont factor thirteen, substantial evidence supports the
 Board’s finding that Weigel did not act in bad faith.
                III. Weighing of the DuPont Factors
     We finally turn to the Board’s weighing of the DuPont
 factors. QuikTrip contends that the Board legally erred in
 giving decisive weight to the dissimilarity of the marks un-
 der DuPont factor one, while disregarding other DuPont
 factors strongly supporting a likelihood of confusion. Those
 factors include the overlap in the parties’ goods, services,
 channels of trade, classes of consumers, and conditions of
 sale.
     We are unpersuaded by QuikTrip’s argument that the
 Board gave undue weight to the dissimilarity of the marks.
 Analysis of the DuPont factors constitutes a balancing test.
 DuPont, 476 F.2d at 1361. One DuPont factor “may be dis-
 positive in a likelihood of confusion analysis, especially
 when that single factor is the dissimilarity of the marks.”
 Champagne Louis Roederer, S.A. v. Delicato Vineyards, 148
 F.3d 1373, 1375 (Fed. Cir. 1998). Contrary to QuikTrip’s
 assertion, the Board did not disregard evidence supporting
 a likelihood of confusion. It simply found that such evi-
 dence was outweighed by the differences between the
 marks. We see no error in the Board’s determination that
 the dissimilarity of the marks was dispositive in its likeli-
 hood-of-confusion analysis, especially given the Board’s
 findings that the marks noticeably differed in appearance,
 sound, connotation, and commercial impression.
                           CONCLUSION
     We have considered QuikTrip’s remaining arguments
 and find them unpersuasive. For the foregoing reasons,
 the decision of the Board is affirmed.
                          AFFIRMED